DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 and 9-10 are currently under examination. Claims 8 and 11-25 are withdrawn from consideration. Claims 1-3 are amended.
Previous Grounds of Rejection
Regarding claim 3, in the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claims 1-7 and 9-10, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Hodge et al. (Biotechnology and Bioengineering, 2013, 110(4), 1078-1086) is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hodge et al. (Biotechnology and Bioengineering, 2013, 110(4), 1078-1086), and in view of Amidon et al. (WO 2006/121634 A2).
Regarding claims 1-3, Hodge et al. teach a process comprising adding alkaline hydrogen peroxide (applicant’s one oxidant) and  catalyst Cu(II)(bpy) (applicant’s elected metal-ligand complex) with air (applicant’s another oxidant) to a plant biomass such as  switchgrass and silver birch (applicant’s elected biomass) (Abstract and pages 1079-1080).
For example, the process taught by Hodge et al. comprises 75 µL of 30% H2O2 was added to 500 mg of biomass of switchgrass or alternative silver birch (page 1080), as such H2O2 is <5%. 
Although Hodge et al. do not teach oxygen pressure 25-about 100 psi as per applicant claim 3, Amidon et al. teach a process for treating plant biomass comprising 80 psi pressured O2 (pages 38-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine 80 psi pressured O2 taught by Amidon et al. in the process taught by Hodge et al. to obtain the invention as specified in the claims 1-3, motivated by the fact that oxygen addition resulted in a higher brightness and a lower viscosity pulp (pages 39-41).
Since both of Amidon et al. and Hodge et al. teach treating plant biomass in the presence oxygen, one would have a reasonable expectation of success.
Regarding claim 4, as discussed above, Hodge et al. teach the process comprising O2 (air) and H2O2 and are present as the simultaneously as the instant claim.
Regarding claims 5-6, although Hodge et al. do not teach temperature from about 70-90 0C and 100-140 0C as per applicant claims 5-6, the temperature at which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that reaction temperature controls reaction kinetics, and one of ordinary skill in the art would be expected to be able to adjust the temperature to arrive at an optimal temperature or range including the instant claimed ranges, based on the teachings of Hodge et al.
Regarding claim 7, as discussed above, Hodge et al. teach the Cu(2,2’-bipy) catalyst as the instant claim.
Regarding claims 9-10, Hodge et al. teach catalytic oxidative alkaline H2O2 pretreatment of woody biomass silver birch and hydrolyzing Enzymatic Cellic CTec2 and H-Tec. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 06/27/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738